DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-6, 9-19, and 21-23 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Salkintzis et al. (2020/0187106) teaches apparatuses, methods, and systems are disclosed for creating a network slice section policy (“NSSP”) rule. One apparatus includes a processor and a transceiver for communicating with a network function in a mobile communication network. The processor receives a first request from the network function, the first request comprising a list of one or more application identifiers and a corresponding application profile and application provider for each application identifier. The processor determines one or more network slice identifiers for each application identifier using the corresponding application profile and application provider. The processor also creates a NSSP rule for each application identifier in the list of application identifiers, the NSSP rule containing the application identifier and the associated one or more network slice identifiers. (See Abstract).

	Bhaskaran et al. (2021/0112565) teaches a method, an apparatus and a computer program for providing end-to-end slicing in wireless communications systems. Profiles of a plurality of network slices of a wireless communications system are determined. Each network slice in the plurality of network slices has one or more communication components logically isolated from one or more communication components of another network slice in the plurality of network slices. Based on the determined profiles and a request received from the user device, a network slice in the plurality of network slices is selected for transmission of data associated with the user device. Using the selected network slice, data associated with the user device is transmitted. (See Abstract).

	Bull (2021/0083933) teaches an enterprise controller of an enterprise network sends to a service gateway of a service provider network a request for network slice information about network slices provisioned on a data plane of the service provider network. Responsive to the sending, the enterprise controller receives from the service gateway the network slice information including identifiers of and properties associated with the network slices. Responsive to receiving a request for the network slice information from a network device at a border of a forwarding plane of the enterprise network, the enterprise controller sends the network slice information to the network device to cause the network device to perform configuring network traffic in the forwarding plane with identifiers of ones of the network slices that match the network traffic, and to perform forwarding the network traffic configured with the identifiers to the data plane of the service provider network. (See Abstract).


	However, the prior art of records fails to teach or suggest individually or in combination as set forth in independent claims 1 filed on 03/25/2022. Claims 2-6, 9-19, and 21-23 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449